UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7593


JOHN JAMES BELL, a/k/a Omar Abdel-Al-Mumit,

                Plaintiff – Appellant,

          v.

DORIS ANN COOKE, RN; DOCTOR M. BEINOR; P. HOUGH, Inmate
Grievance Coordinator; WARDEN CECILIA REYNOLDS; ASSOCIATE
WARDEN JENNIE MCKAY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:10-cv-00398-HFF)


Submitted:   April 11, 2011                 Decided:   April 29, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John James Bell, Appellant Pro Se. James E. Parham, Jr., Irmo,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John   James   Bell    appeals    the   district    court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.     § 1983    (2006)    complaint.       We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Bell v.

Cooke, No. 8:10-cv-00398-HFF (D.S.C. Nov. 2, 2010).                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in     the   materials     before   the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2